DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/7/2022. In particular, claim 1 has been amended to “at least 1 mmol and at least 10 mmol” and new claim 21 has been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least 1 mmol and at least 10 mmol of a dehydrohalogenation agent per 100 parts by mass of the partially halogenated elastomeric gum.” This is indefinite because it is unclear whether the range is “at least 1 mmol”, “at least 10 mmol”, or “at least 1 mmol to at most 10 mmol”. Therefore, claim 1 and all dependent claims are indefinite.
Claim 21 recites “at least 1.5 mmol of a dehydrohalogenation agent per 100 parts by mass of the partially halogenated elastomeric gum.” This range would result in an indefinite issue based on the range recited in claim 1 depending on how claim 1 is clarified. If claim 1 were amended to recite “at least 1 mmol”, then claim 21 as presented now would be clear. However, if claim 1 is amended to recite either “at least 10 mmol” or “at least 1 mmol to at most 10 mmol”, then claim 21 would be indefinite because it would include amounts outside the scope of claim 1 and it would not be clear what the scope of the claimed range would include.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-9, 11-14, 16-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842).
Corveleyn teaches a composition of a fluoroelastomer gum containing 61.39% vinylidene fluoride and 38.61% hexafluoropropylene, 0.28 phr TPBPCl, 0.38 phr FOSA, 4.28 phr vinylsilane, 1.5 phr trigonox 101-45 (an organic peroxide on a silica carrier), and 4.28 phr TAIC (col. 12, ln. 25-67; Table 1). Vinylidene fluoride has a molecular weight of 64.03 and hexafluoropropylene has a molecular weight of 150.023. Vinylidene fluoride has two fluorine groups having an atomic mass total of 36 which is 56% of vinylidene fluoride and hexafluoropropylene has six fluorine groups for an atomic mass of 114, which is 76% of hexafluoropropylene.  Thus, the 61.39% vinylidene fluoride portion has 34.5% fluorine and 38.61% hexafluoropropylene portion has 29.3% fluorine relative to the total fluoroelastomer for a total fluorine content of about 68%. Corveleyn teaches the composition is used to form a cured composition such as a hose (col. 11, ln. 30-67). Corveleyn teaches the bonding promoter (silicon containing component) may be a liquid (col. 6, ln. 28-48).
The peroxide and TAIC falls in the scope of the claimed curing system. The vinylsilane falls in the scope of the claimed silicon containing compound. TPBPCl (triphenylbenzyl phosphonium chloride) is a dehydrohalogenation agent (col. 8, ln. 17-45). TPBPCl has a molecular weight of 388.869. Thus, 0.28 phr TPBPCl corresponds to about 0.72 mmol phr. The compositions of Corveleyn are free from components (i)-(iii) of claim 8.
Corveleyn teaches the dehydrofluorinating agent can be present in an amount of from 0.01 to 20 pph or 0.1-5 pph of the fluoropolymer (col. 8, ln. 64-66). When TPBPCL is used, this corresponds to a range of 0.06-51.4 mmol or 0.25-12.8 mmol per 100 parts fluoropolymer. These ranges overlap the claimed ranges in claim 1 and 21.
Corveleyn teaches the fluoroelastomer includes units derived from iodine or bromine containing monomers (col. 7, ln. 46-54) and are amorphous (col. 6, ln. 54). 
Corveleyn does not explicitly recite an example having iodine or bromine containing monomers. However, it would have been obvious to one of ordinary skill in the art to use iodine or bromine containing monomers because Corveleyn teaches using these monomers (col. 7, ln. 46-54) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Corveleyn teaches a process of forming a laminate of a sheet of the fluoroelastomer with a silicone elastomer by heating the fluoroelastomer composition at 177˚C for 30 min (col. 13, ln. 45-60). This forms a sheet having a silicon containing layer derived from the silicone elastomer. 
Alternatively, it is noted that the peroxide component, Trigonox 101-45 is an organic peroxide, 45% active on silica carrier. When 1.5 phr Trigonox 101-45 is used, 45% (or 0.675 phr) of that is peroxide and 55% (or 0.825 phr) is silica. Silica is an inorganic silica containing compound in a particulate form.
Corveleyn teaches amounts of dehydrohalogenation agent which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Corveleyn suggests the amounts of dehydrohalogenation agent. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Corveleyn. See MPEP 2123.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842) in view of Mitchell (WO 2017/011379) (presented on the IDS of 8/19/2020).
The discussion with respect to Corveleyn above is incorporated herein by reference.
Corveleyn does not explicitly recite using a block copolymer.
However, Mitchell teaches fluorinated block copolymers having at least one A block and one B block where the A block is derived from TFE, HFP and VDF and the B block is derived from HFP and VDF (abstract) and the A block comprises 30-85 wt % TFE; 5-40 wt % HFP; and 5-55 wt % VDF (¶12) and the B block comprises 25-65 wt % VDF and 15-60 wt % HFP (¶ 18).
It would have been obvious to one of ordinary skill in the art to use the block copolymer of Mitchell because the block copolymer have improved properties such as higher tensile strength and improved compression set (¶ 61, 122).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842) in view of Grootaert (US 2002/0013438).
The discussion with respect to Corveleyn above is incorporated herein by reference.
Corveleyn does not explicitly recite omitting an acid acceptor.
However, Grootaert teaches fluoroelastomers which are capable of a peroxide cure (¶ abstract; ¶7) which have an organo-onium compound present and which are free of inorganic acid acceptors (¶ 7-9). It would have been obvious to one of ordinary skill in the art to omit the acid acceptors as taught by Grootaert because the addition of acid acceptors has a detrimental effect on ion content and extractables of the elastomer composition and it is not necessary to add acid acceptors to obtain excellent cure characteristics and physical properties (¶ 54).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2007/0205533) in view of Corveleyn (US 7,070,842).
Matsuda teaches a rubber article formed by curing a silicone rubber composition to form one layer and a fluoroelastomer as a second layer (abstract) which may be formed into articles such as o-rings, seals, gaskets, hoses, and rubber parts for ink jet printers (¶ 94).
Matsuda does not explicitly recite the claimed elastomeric gum composition.
However, Corveleyn (as discussed above and incorporated herein by reference) teaches a composition of a fluoroelastomer gum containing 61.39% vinylidene fluoride and 38.61% hexafluoropropylene, 0.28 phr TPBPCl, 0.38 phr FOSA, 4.28 phr vinylsilane, 1.5 phr trigonox 101-45 (an organic peroxide on a silica carrier), and 4.28 phr TAIC (col. 12, ln. 25-67; Table 1). Vinylidene fluoride has a molecular weight of 64.03 and hexafluoropropylene has a molecular weight of 150.023. Vinylidene fluoride has two fluorine groups having an atomic mass total of 36 which is 56% of vinylidene fluoride and hexafluoropropylene has six fluorine groups for an atomic mass of 114, which is 76% of hexafluoropropylene.  Thus, the 61.39% vinylidene fluoride portion has 34.5% fluorine and 38.61% hexafluoropropylene portion has 29.3% fluorine relative to the total fluoroelastomer for a total fluorine content of about 68%. Corveleyn teaches the composition is used to form a cured composition such as a hose (col. 11, ln. 30-67). Corveleyn teaches the bonding promoter (silicon containing component) may be a liquid (col. 6, ln. 28-48). Corveleyn teaches the dehydrofluorinating agent can be present in an amount of from 0.01 to 20 pph or 0.1-5 pph of the fluoropolymer (col. 8, ln. 64-66). When TPBPCL is used, this corresponds to a range of 0.06-51.4 mmol or 0.25-12.8 mmol per 100 parts fluoropolymer. These ranges overlap the claimed ranges in claim 1 and 21.
It would have been obvious to one of ordinary skill in the art to use the fluoroelastomer composition of Corveleyn because it provides a firm bonding between the fluuoroelastomer and silicone layer without the need for intermediate adhesive layers (col. 12, ln. 1-14).
Corveleyn teaches amounts of dehydrohalogenation agent which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Corveleyn suggests the amounts of dehydrohalogenation agent. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Corveleyn. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Corveleyn does not teach the claimed range with sufficient specificity. This is not persuasive because Corveleyn teaches the dehydrofluorinating agent can be present in an amount of from 0.01 to 20 pph or 0.1-5 pph of the fluoropolymer (col. 8, ln. 64-66). When TPBPCL is used, this corresponds to a range of 0.06-51.4 mmol or 0.25-12.8 mmol per 100 parts fluoropolymer. These ranges overlap the claimed ranges in claim 1 and 21.
Applicant argues that the present application and Corveleyn appear directed to different problems, reducing stickiness vs improving bonding. This is not persuasive because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by application. See MPEP 2144(IV).
Applicant argues that the claimed invention results in a surprising effect of increasing the friction force while the coefficient of friction becomes lower. It appears that Applicant is taking an unexpected results position as Applicant directs attention to Table 1, Ex-2 to Ex-5 of the instant specification.
Ex-2 to Ex-5 show 100 parts of a fluoropolymer B with 0.4, 0.5, 0.7 or 1 phr of TBMPPCl with 0.7 phr SiO2, 2.4 pph TAIC and 1 phr peroxide (2,5-bis(tert-butylperoxy)-2,5-dimethylhexane).
0.4 phr TBMPPCl (MW=310.9) corresponds to 1.28 mmol and 1 phr TBMPPCl corresponds to 2.57 mmol. The fluoropolymer B has a fluorine content of 67.5%.
Unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e), In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In this case, the comparative examples fail to include an amount of dehydrohalogenation agent that corresponds to the amounts in the prior art.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d). In this case, the examples Ex-2 to Ex-5 are not commensurate with respect to (1) amount of dehydrohalogenation agent, (2) amount of silicon containing compound, (3) amount of halogen in the elastomer, (4) halogen (chlorine), (5) genus of silicon containing compound, (6) genus of dehydrohalogenation agent, and (7) genus of peroxide.
Regarding (1), the claimed range is at least 1 mmol, at least 10 mmol, or 1-10 mmol (see above). Regardless of the intended claimed range, the range in the examples of 1.28-2.57 mmol is not commensurate with the scope of the claims. Regarding (2), the amount of 0.7 pph is not commensurate with the range of at least 0.01 pph. Regarding (3) the amount of 67.5% is not commensurate with the range of at least 25 wt%. Regarding (4), the species fluorine is not commensurate with the genus of fluorine and chlorine. Regarding (5) the species SiO2 is not commensurate with the genus of silicon containing compounds which include thousands of species. Regarding (6) the species TBMPPCl has not been shown to be commensurate with the genus of dehydrohalogenating agent. Likewise, the species 2,5-bis(tert-butylperoxy)-2,5-dimethylhexane is not commensurate with the genus of peroxide, which contains thousands of compounds.
Thus, Applicant’s arguments with respect to an allegation of unexpected results is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764